     Case 3:20-cr-03726-JLS Document 37 Filed 08/10/21 PageID.50 Page 1 of 5


 1
                                                                 FILED
 2
                                                                   AUG 1 0 2021
 3
                                                              CLERK, U.S. DISTRICT COURT
 4                                                         SOUTHERN DISTRICT OF AUFORNIA
                                                          BY                      DEPUTY
 5
 6

 7
                             UNITED STATES DISTRICT COURT
 8
                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10
      UNITED STATES OF AMERICA,                      Case No.: 20CR03726-JLS
11
12                              Plaintiff,
            V.                                       FINDINGS OF FACT AND
13                                                   ORDER OF DETENTION
14    Miguel SOTO,

15                             Defendant.
16

17         In accordance with Title 18 U.S.C. § 3142(f) of the Bail Reform Act of 1984 (18
18 U.S.C. § 3141, et seq.), a detention hearing was held on August 4, 2021, to determine
19 whether Defendant, Miguel SOTO, should be held in custody pending trial on the grounds
20 that he is a flight risk. Assistant United States Attorney Courtney Strange appeared on
21 behalf of the United States. James Johnson of Federal Defenders, Inc. appeared on behalf
22 of the Defendant.
23         Based on the evidence proffered by the United States and the Defendant, the Pretrial
24 Services Officer, and the Complaint issued against the Defendant on June 11, 2020 by this
25 Court, the Court concludes that the following facts establish by a preponderance of the
26 evidence that no condition or combination of conditions     quired will reasonably assure the
27 appearance of the Defendant.
28



                                                 1
     Case 3:20-cr-03726-JLS Document 37 Filed 08/10/21 PageID.51 Page 2 of 5


 1                                              I
 2                                   FINDINGS OF FACT
 3          A.    Nature and Circumstances of the Offense Charged (18 U.S.C. §3142(g)(l)):
 4          1.    The Defendant is charged in Criminal Complaint No. 20MJ09294 with the
 5 importation of 6.12 kilograms (13.49 pounds) of a mixture and substance containing a
 6 detectable amount of methamphetamine (Count 1), and 5.1 grams, of a mixture or substance
 7 containing a detectable amount of N-phenyl-N-            [1-(2-phenylethyl)-4-piperidinyl]
 8 propenamide (Fentanyl) (Count 2), all in violation of Title 21, U.S.C., §§ 952 and 960.

 9 Therefore, probable cause exists to believe the Defendant committed the charged offenses.

10          2.    The charged offense in Count 1 is an offense for which a maximum term of
11 imprisonment of 10 years or more is prescribed in the Controlled Substances Act (21
12 U.S.C.§ 801, et seq.).      Therefore, there arises a presumption that no condition or
13 combination of conditions will reasonably assure the appearance of the Defendant as
14 required. See, 18 U.S.C. § 3142(e).
15          3.    The offense charged in Count 1 carries a minimum mandatory sentence of 10
16 years and a maximum sentence of life. See, 21 U.S.C. § 960(b)(l)(H). According to the
17 United States Sentencing Guidelines, the Base Offense level is 34.           See, USSG §
18 2Dl.l(c)(3). Assuming the Defendant's criminal history score places him in Criminal
19 History Category I, see, USSG § 4Al .1, the sentencing range for the Defendant is 151-188
20 months in prison.
21          B.    Weight of the Evidence Against the Defendant (18 U.S.C. §3142(g)(2)):
22          1.    On June 6, 2020, at approximately 12:34 a.m., Miguel SOTO (SOTO), a
23 United States citizen, presented a United States passport and applied for entry at the
24 Calexico, California West Port of Entry through the vehicle primary lanes.

25          2.    Customs and Border Protection Officer (CBPO) M. Gerardo was the primary
26 officer assigned to vehicle lane 7. SOTO was the driver and sole occupant of a gray 2008
27 Toyota Scion (Toyota), bearing California license plates. CBPO Gerardo obtained a
28 negative customs declaration from SOTO. SOTO told CBPO Gerardo he was returning



                                                2
     Case 3:20-cr-03726-JLS Document 37 Filed 08/10/21 PageID.52 Page 3 of 5


 1 home to Holtville, California after having visited his mother in Mexicali, Mexico. CBPO
 2 Gerardo released SOTO and the Toyota.
 3         3.    CBPO    W.   Lopez was      conducting Anti-Terrorism     and   Contraband
 4 Enforcement Team (A-TCET) operations when he observed the Toyota leaving lane 7.
 5 CBPO Lopez observed SOTO holding the steering wheel with a very tight grip so he
 6 directed SOTO to drive through the Z-Portal. SOTO asked CBPO Lopez if he had to drive
 7 through the Z-Portal and CBPO Lopez told him he was chosen for it.
 8         4.    Z-Portal operator CBPO J. Gaytan screened the Toyota with the Z-Portal and
 9 observed anomalies in the vehicle's dashboard. CBPO Gaytan alerted CBPO L. Mendez to
10 park the vehicle off to the side to further inspect the anomalies in the dashboard of the
11 Toyota.
12         5.    A Canine Enforcement Officer (CEO) was screemng vehicles with his
13 Human/Narcotics Detection Dog (HNDD) in the Vehicle Secondary (VS) lot when his
14 HNDD alerted to the Toyota. The CEO conducted a further inspection of the Toyota and
15 located packaging in the driver's side dashboard.
16         6.    In secondary inspection, the Secondary Officer, CBPO J. Arredondo obtained
17 a negative customs declaration from SOTO. SOTO told CBPO Arredondo he was heading
18 to Holtville, California. The CEO removed the bottom panel of the dashboard and found a
19 package containing a white crystal substance.
20         7.    CBPO Arrenondo secured SOTO and escorted him to the VS office. CBPO
21 Arredondo noted that SOTO saw the bottom of the dashboard was removed and then
22 proceeded to shout "fuck." SOTO then asked CBPO Arredondo if his vehicle was going to
23 be seized. CBPO Arredondo conducted a pat down of SOTO's person and no additional
24 illegal substances were located.
25         8.    CBPO Arrendondo continued with a seven-point inspection of the Toyota and
26 located 12 packages containing a crystal like substance in the dashboard area. Next, CBPO
27 Arredondo located a container on a keychain with the keys from the Toyota. CBPO
28 Arredondo opened the container and located 21 pills containing the letter M and the number
     30.

                                                3
     Case 3:20-cr-03726-JLS Document 37 Filed 08/10/21 PageID.53 Page 4 of 5


 1         9.     During the Toyota's inspection, CBPOs discovered 12 packages in the
 2 dashboard area of the Toyota. Samples of the packages were field-tested and tested positive
 3 for the properties of methamphetamine. The combined weight of the narcotics was 6.12
 4 kilograms (13.49 pounds).
 5         10.    Additionally, 23 pills containing the letter M and the number 30 were in a
 6 container on a keychain with the keys from the Toyota. Samples of the pills were field-
 7 tested and tested positive for the properties ofFentanyl.
 8         11.    HSI Special Agents J. Rawley and K. Klein interviewed SOTO. SOTO was
 9 advised of his rights per Miranda. SOTO stated he understood his rights and was willing to
10 answer questions without the presence of an attorney. During the interview, SOTO admitted
11 to smuggling the drugs to make money. SOTO said he was going to be paid $2,000 to
12 smuggle the drugs into the United States. SOTO admitted to successfully smuggling drugs
13 into the United States approximately two weeks prior. SOTO stated the Fentanyl was for
14 his personal used which he obtained at a pharmacy. SOTO was in possession of $982 of
15 United States currency. SOTO admitted that most of the currency he was in possession of
16 was from the proceeds from when he previously smuggled drugs into the United States.
17         C.     History and Characteristics of the Defendant (18 U.S.C. § 3142(g)(3)):
18         1.     Defendant has foreign ties and travel.
19         2.     Defendant has a history of substance abuse.
20         3.     Defendant failed to appear in this case and remained a fugitive for 5 months
21 until his arrest in Nevada.
22                                                II
23                                REASONS FOR DETENTION
24         A.     There is probable cause to believe that Defendant committed the offenses
25 charged in Criminal Complaint No. 20MJ09294 with the importation of 6.12 kilograms
26 (13 .49 pounds) of a mixture and substance containing a detectable amount of
27 methamphetamine (Count 1), and 5.1 grams, of a mixture or substance containing a
28 detectable    amount of N-phenyl-N-          [1-(2-phenylethyl)-4-piperidinyl]   propenamide
     (Fentanyl) (Count 2), all in violation of Title 21, U.S.C., §§ 952 and 960.

                                                   4
     Case 3:20-cr-03726-JLS Document 37 Filed 08/10/21 PageID.54 Page 5 of 5


 1         B.       Defendant has foreign ties and travel.
 2         C.       Defendant has a history of substance abuse.
 3         D;       Defendant failed to appear in this case and remained a fugitive for 5 months
 4 until his arrest in Nevada.
 5                                                 III
 6                                              ORDER
 7         IT IS HEREBY ORDERED that Defendant be detained pending trial in this matter.
 8         IT IS FURTHER ORDERED that Defendant be committed to the custody of the
 9 Attorney General or his designated representative for confinement in a corrections facility
1O separate, to the extent practicable, :from persons awaiting or serving sentences or being held
11 in custody pending appeal. The Defendant shall be afforded reasonable opportunity for
12 private consultation with counsel.
13         While in custody, upon order of a court of the United States or upon the request of an
14 attorney for the United States, the person in charge of the correctional facility shall deliver
15 Defendant to the United. States Marshal for the purpose of an appearance in connection with
16 a court proceeding or any other appearance stipulated to by defense and government
17 counsel.
18         THIS ORDER IS ENTERED WITHOUT PREJUDICE.
19         IT IS SO ORDERED.                         ~,,./ jJ_ .. - ~ , / ~-
                         fl~)./                   ~cf
                                                                               ,J




20         DATED:

21                                                  U.S. MAGISTRATE JUDGE
22
     Prepared by:
23
     RANDY S. GROSSMAN
24
     Acting United States Attorney
25
26
           ~
27 Courtney Strange
   Assistant U.S. Attorney
28
     cc:   James Johnson
           Counsel for Defendant
                                                    5
